                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                            NO. 5:16CR00163-001D

UNITED STATES OF AMERICA,

                          Plaintiff,

                  v.

HUGH MONROE DYSON,                                     ORDER TO UNSEAL

                          Defendant,

                  v.

HOME DEPOT PRODUCT AUTHORITY,
LLC,

                          Garnishee.


      Upon motion of the United States, it is hereby ORDERED that

the government's Application for Writ of Garnishment [D.E. #79] and

the   Writ   of   Garnishment     issued    as   its    result     along   with    the

Instructions      to   Criminal    Defendant,     Clerk's        Notice    of   Post-

Judgment     Garnishment,    Right     to    Have      Exemptions      Designated,

Objection to Answer, and Request for Hearing [D.E. #93,                    93-1]    in

the above-captioned case be unsealed.

      This the                                           ' 2018.




                                JAM S C. DEVER, III
                                UNITED STATES DISTRICT JUDGE
